4r)o



          OFFICE OF THE ATTORNEY GENERAL                OF TEXAS
                                   AUSTIN




Honerrblo     Ulllirn    Jr krren
Sroretar7     ot stat.
butin,     Toxaa




                                              mo t.6 Ho a r .Blll
                                              ta t0Derlorrtio~nro
                                            trrttao    ot tb, prwl-
                                            ourltier    Dlvrirlraet

                            roooatly been prbrentod ts thir
                            lolrlo~ l quartionlt whothor
                           8ota, rhlrh will bo honinattor
                         tltutm a rlotrtlenot tho ~14 Rod
                         0 Lloonso Aot.
                                  l lleetuedroe1 ortrto
              %r . A. Er Eeda o r ,
         dealor at buatln Tear, hrr ulleU oertaln lat-
         tora to trrlour indlvldurla in Apetin            To=-,
         rhloh lottar rerar aa tollewr:
xoaemllo wllJlu~.Lowoem, Pogo 8


    “mrrrrra                    tie14 ortioe            LwoloMloa
                           Wl     OoorgetownEl.        so5 1. 6th St.

    A. B. Bedbow, Sales Aant
    WUK 01 JulIt17, 1945'
                 TIOTORYOARISB TRAOTASSIOBTUSWl'
                                              X0. Sl.
    "'Dearrrlendr
    r*Tou are aordlallyInrltedtielooept one of Orp
    vletor~ EoieaGarden Treotr (Siu wmW,f8.)    in
    our new lddltionat o total ooot to you of Sixty-
    line ($69.00)Dollox¶,oorerlngourle~in& oon-
    #itiOtiOll    iOr   lot,   Y-nRtr   fhBd,   @adfi4    Ul&
    other   lmprow3w3nto       ~01 belag laotallsdby     tha




    &rural in event of prior ml*.
    **Pfea#e brb.g thio lottrr to our otiioe, Mfl
    Oeorgetem Rord, en er titer* ii- (6) day0 irol
    date.  F o r fo tWOOnTOBiOBM r ,Win b e0p .B
                                               lil
    day bothSotrudayand sundaf. Oiiiw hourslO:m
    A.X. to 8~00 P.M.

                                        Roopeetl’dly

                                        A. B. Boddow

                                        A. 8. Beddow
                                        Baler Agent
xoseroblowllliarJ. Lauoon,Pop                    s


    ‘@*P. 8.            Property rertrlotti,        md for tlm mite
    Oaaorolu             Rue 08ly.*
         “T&laDoprtmot wo a ld lp p r o o lo to
                                           kavw tko
    bOn.tltat your odrloo 08 to whothorI not the
    rlllw af ouoh letter8 8onotitato a vlolatlonor
    mb-3ootloa 8 of tho grounds set forth ti eeotfo~
    llto rth elu o p no lea
                         and ~1OO~tlOn ot the lloenoo
    et a lioonooo0r tbu rorlolonoor rdd ~111,this
    rootia8        readin 08        r0 f lo~ot

              l'&llalka. #old, or oitrradfor l010
              no1  property  by orrulng woo lots-.
              er eondo&-    lmttuloo tar tbo ptupooa
              otW1senolngo             purohanror~rpoo-
              tln’pBrohoou           ot real proQwty.t
              7our odtleo with rofuoau                to this sattor
    will k lln00rol.y
                   lppm*iat~.”
              sootlon       ll, Artie1055T3r,f.A.5.S.(RealRotato
DooloroLloeuo             Art) road@ i8 part u tollowot
         7Jko Add.nlOt.rOtOr of tb SeourltlooDlvl-
    al- of tin offloo of tho Soontuy   ot’ State uy
    lposrhia m notionand rhalla?os'the     veritlod
    o~lolnt              5nwrltZng ot on puson,          intort~oto
    tit0rotion of any r8ol ex ate *a wmoa 0, real
    oototo &elor or say prron    00a lllo o uu to
    808 in rithar mob oapaolty 3    k this Stete,
                               w thin
    a ind
       ma y
          ltup 4 md
                 o r nr o k oor retus to rwnow UY
    li00nooat my tlm w&en the real eotate laleo-
    ma or real eatat deolor in Rertorm.in.8OS at-
        tw to perform 8ny sot lo a real l8tate
    ‘“p or u roe1 lo tr k *aloeman,or ia any trano-
    doe
    lo tia in+olringthe leariryor oalr ot on in-
     tom0t        20 ~01       l0t0t0,    i0 g4.m      0rt

              9..          . . "
              paramph          8 of raid rootion reed8 88 18 quOtOd l8
yoo Wkr           rbova.
                                                                         403



xoaor8blowil+1a f. XAwoom,Peg@ CL


          l4 pu8oi, ar ldent, dtleor  or mpby0o
     ltu y o o mp tty,o      lnol8oLto
                                  o tlBdoal-
                                         go s
     or no1 eotato 081~~88 wlthlatb manlag d
     thlo Ad, mltholrttlrot hmvlng boon llooluoll
                                                by
     th. Abini8tr6tm  et the SoetultlooDlvlolu et




                       pablloheo,or 4lotribstor '
     1soue8,el.roalateo,
     the 08m0, or shall oawo th8 081) to bo lmmmd,
     olreuhkd, published,or diotrlbrato&
                                      or whe
     laanyotkorroopoet,         wllful~ +iolatooor hilo
    to 0-4          with any prerlolonset thir Aot, air
    who in             other roopoot wiltallyrlol.8too
                                                     or
     r0ilr.                            to obey, ob6orve or
     sonplywith my or r, penit,               ~ooioleadoam&
     u npplromnt    of the Admlnirtrator ot {ho 8o-
     lotitl*o Dlrlolon at t&a 0rti00 ef t&o sem-    .
     tary ot strto nndu thl8 Aet as huoln prorldod,
                   IIeonriot                bo l*atonoedtm
                                     therotor



          Vhlo Aat ohall mot 8pply to tb 8818 af
     any prqorty  W&M rash solo Is udo b the
     owaor, or one of the owners, or tho lt term y
     tor odd ownu or ounero.*                                              1

              It   will ba ~mtlre4    that   porap2rph8 of 808tlOn 11;     "
Art101055T&, oapro,prohibitsthe se lo tin&,               oollin~.or
offorln~tot sale -81 propmrtyby oft@rl.nutroo lot8 ex oos-
dwtily  lettories   far the parporroi lmSloowing a puohauer
or pros otln ptuoboor      of realpro arty. Thuo IO nothing
in th8 c tter   oi t&a no1 lotote dorP or qaotod above the8
EonorobloWilli    f. Uw808,   P.&O   B



in4loatoo or #hors that 8 lotkry 18 boirq ooa&uot04and
thor8 lo )bolffOr~ Ot trO0 1080. II.hot0 OUrdUlly eon-
lfdo r rthe
          d above qWka letter ot the -81 lOtotO do.lOr
in oonneotion with the Roe1 Eotrto DoalrroAot an4 ttnd
nOthin6 in raid lOtt*S! that ia 8 tiOl8tiOll oi the SW,
Thorotoro,wo roopoottullymover the rboro ltUt.d quos-
tloa in the tte(otln.

                                     fours   rrry   truly




                                By   e@-
                                             Are011 Willi&
                                                     A88ifitant



AW1f-t